DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-20 are pending. Claims 1, 3-7 are currently amended. Claims 8-20 are newly added. Withdrawn claims 6 and 7 have been amended to include the allowable subject matter as seen below. Accordingly, the previously withdrawn claims are no longer withdraw as seen below. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and those rejections are withdrawn.  The rejections to Claim(s) 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Bassan (US 3380479);  Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassan, and further in view of Go (JP11203998); Claim 5 under 35 U.S.C. 103 as being unpatentable over Bassan, and further in view of Vestal (US 5498545);  
Claim(s) 1 and 3 (in the alternative) under 35 U.S.C. 102(a)(1) as being anticipated by Mandeville (US 7871061); Claim 4 under 35 U.S.C. 103 as being unpatentable over Mandeville, and further in view of Go; Claim 5 (in the alternative) under 35 U.S.C. 103 as being unpatentable over Mandeville, and further in view of Vestal; are withdrawn in favor of the amended allowable claims as seen below. 
Election/Restrictions
Claims 1-20 are allowable. The species/restriction requirement mailed on 10/7/2020, has been reconsidered in view of the allow-ability of claims to the elected invention pursuant to The species/restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species/restriction requirement of Claims 6 and 7 is no longer applicable as the claims are allowable for the same reasons as independent claim 1, and accordingly are no longer withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious Claims 1 and 6 the following: “…the driving device is connected to a driving point on another portion of the first arm on a second side of the connection point on an opposite side with respect to the first side, the second arm has a fixed point fixed such that the second arm is rotatable about an axis parallel to the rotation axis at the connection point, and the linkage is configured to fold the sealing part along the linkage into a flat form extending in the direction of the driving force of the driving device to an open position, raise the sealing part in a direction perpendicular to the direction of the driving force of the driving device to a closed position, and convert a reciprocal motion of the driving point driven by the driving force of the driving device into a motion of the sealing member such that the sealing member moves closer to or farther from the partition wall” [emphasis provided] in combination with the other limitations set forth in the independent claims; where it is agreed with applicants remarks that neither Mandeville nor  Bassan discloses or suggest the action of the linkage configured to fold the sealing part along the linkage into a flat form, and it would require improper hindsight construction to provide the claimed arrangement above in combination with the other limitations of the independent claims.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 
/Matthew W Jellett/Primary Examiner, Art Unit 3753